internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo - plr-104920-99 date date x plan y this is in response to your letter of february and subsequent correspondence requesting a ruling with respect to x’s deferred_compensation plan which x intends to be an eligible_state_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code x is established pursuant to state law it is represented to be an agency_or_instrumentality of the state of y x proposes to continue to enter into salary reduction agreements with its employees who desire and are qualified to participate in the plan to provide a vehicle for employees to invest funds for retirement and to encourage investment by allowing a vehicle for retirement funding through payroll deduction x reduces the compensation of an employee by the amount stated in the participation_agreement per pay_period beginning on the first of the month after the date of acceptance of the participation_agreement by x the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three years ending before he or she attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code monies that represent participants’ deferred_compensation are invested by x in plr-104920-99 investment products with approved institutions approved institutions are organizations that have been approved by x to provide services or investment products to x under the plan all amounts and all income attributable to such amounts are held in trust either in the form of annuity_contracts or custodial accounts that are treated as trusts pursuant to code sec_457 or held by the trustee named in the plan any amounts held by the trustee will be held pursuant to a written trust agreement that will be a valid trust under the laws of y the participants’ accounts are not subject_to the claims of the creditors of x payments of benefits to participants or beneficiaries begin no later than days after the close of the plan_year after the later of the participant’s separation_from_service or the date the participant attains or would have attained normal_retirement_age a participant may apply to the committee appointed by x for an earlier withdrawal in the case of an unforeseeable_emergency prior to the time that amounts are to be paid to participants or a beneficiary as the case may be they may specify the method for distributing their deferred_compensation benefits the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan can accept a transfer of compensation previously deferred under another eligible_plan of deferred_compensation maintained by another employer as a code sec_457 plan a participant who separates from service with x and accepts employment with another employer that maintains an eligible plan may elect to transfer his or her compensation deferred under the plan to that other plan if the other plan can accept such transfers under the plan participants and beneficiaries may not sell assign commute pledge transfer or otherwise convey or encumber the right to receive payments the plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 b sec_457 a of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary plr-104920-99 sec_1_457-1 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after payments have commenced under the plan sec_457 states that a plan maintained by a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state shall not be treated as an eligible_deferred_compensation_plan unless all assets and income of the plan are held in trust for the exclusive benefit of participants and their beneficiaries in addition sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_state_deferred_compensation_plan as defined in sec_457 of the code as amended under sections and of the small_business job protection act of amounts withheld from the compensation of a participant pursuant to the plan shall not be includible in gross_income of the participant at the time the amounts are withheld from compensation but shall be includible in the gross_income of the participant only for the taxable_year or years in which such compensation or earnings is paid or otherwise made available to the participant under the plan amounts earned on the plan assets held in trust including annuity_contracts and custodial accounts will not be taxable to the approved institution the trustee or to x such amounts will not be taxable to the employee-participant until earnings are paid or otherwise made available to the employee-participant or his or her beneficiary amounts contributed to the plan which are directly transferred from that plan to a different eligible_state_deferred_compensation_plan without having been paid to the employee shall not be deemed to be paid or otherwise made available to the employee participating therein and shall not be includible in the income of the employee solely by reason of the transfer if an employee elects to direct the deferred_compensation committee to transfer funds held in the participant’s name from one approved institution to another approved plr-104920-99 institution in order to effect a change in the investment of amounts deferred the transfer of said amounts shall not result in taxable_income to the participant except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria of section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief_counsel assistant chief branch one office of the associate employee_benefits and exempt_organizations enclosure copy of letter copy for sec_6110 purposes
